27 So. 3d 803 (2010)
ST. JOSEPH'S HOSPITAL, INC., a Florida, Corporation, Petitioner,
v.
Dirceu and Marluce ARGENTA, Individually and as biological parents and natural guardians on behalf of Rebeca Argenta, a minor, All Florida Residents, Respondents.
No. 2D09-4953.
District Court of Appeal of Florida, Second District.
February 24, 2010.
H. Hamilton Rice, III, and Courtney L. Rice of Bush Graziano & Rice, P.A., Tampa, for Petitioner.
T. Gregory Slother and David E. Harvey of Winkles Law Group, P.A., Tampa, for Respondents.
PER CURIAM.
St. Joseph's Hospital's petition for writ of certiorari is denied as to count one, and it is dismissed as to count two. See Fassy v. Crowley, 884 So. 2d 359 (Fla. 2d DCA 2004).
WHATLEY, DAVIS, and LaROSE, JJ., Concur.